DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fyke (US 7,450,106) in view of Schmitz (US 10,475,606). 
Regarding claim 1, Fyke discloses a dual push button switch assembly for a vehicle, the dual push button switch assembly comprising: an elastic button (34) being moveable between a first unactuated position and a second actuated position; a resilient dome (80) being moveable between a first normal position and a second depressed position; an actuator (38) positioned between the elastic button and the resilient dome and pivotable between a first position corresponding to the first unactuated position of the elastic button and the first normal position of the resilient dome and a second position corresponding to the second actuated position of the elastic button and the second depressed position of the resilient dome, wherein the resilient dome biases the actuator towards the first position; and first and second switches (at 60, 80), wherein the elastic button is moved towards the second actuated 
Schmitz teaches a holder (606) having a plurality of walls, wherein at least one pivot slot (610) is formed integral with a wall of the plurality of walls of the holder, and a first and second through holes formed in a bottom of the holder (at 710, 1110); the resilient dome (704) extending into the first through hole; the actuator comprising at least one pivot pin (608) that engages the at least one pivot  slot so as to pivot the actuator between the first position and the second position; the first switch is peripherally surrounded by the first through hole.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a holder and actuator with the arrangement taught by Schmitz, in order to provide stable and reliable actuation.  Please note that the use of the holder of Schmitz in combination with Fyke results in the second switch extending into the second through hole (space that it occupies). 
Regarding claim 2, Fyke discloses the first and second switches are both activated simultaneously (Fig. 7).  
Regarding claim 3, Fyke discloses a housing (4) having a plurality of walls that collectively define an inner space, wherein the actuator is pivotable within the housing between the first position and the second position.  
Regarding claim 5, Fyke discloses that as the actuator moves from the first position to the second position, the actuator slides across a surface of the resilient dome and deforms the resilient dome.  
Regarding claim 6, Fyke discloses that when the actuator deforms the resilient dome, the first switch is activated.  
Regarding claim 8, Fyke discloses a printed circuit board (52) that has a first surface, wherein the resilient dome is disposed on the first surface.  
Regarding claim 9, Schmitz teaches the actuator further comprising a foot (714), wherein the foot contacts the resilient dome when the actuator is in the first position and the second position.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use an actuator with the arrangement taught by Schmitz, in order to provide stable and reliable actuation.
Regarding claim 18, Fyke discloses the actuator further comprising a top surface, wherein the elastic button is disposed adjacent the top surface of the actuator.  

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fyke and Schmitz, and further in view of Wu (US 10,347,441).  
Wu teaches a first switch (30) comprises a dome sensor (302) that is disposed on the first surface of the printed circuit board (40) and positioned between the printed circuit board and the resilient dome (301).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use the arrangement of Wu, in order to provide protection for the dome sensor.  
Regarding claim 11, Wu discloses a housing defining an inner space and comprising a ledge (50) extending inwards from at least one wall of a plurality of walls of the housing, wherein the printed circuit board has a second surface facing opposite the first surface, and the printed circuit board is disposed within the housing such that the second surface of the printed circuit board rests on the ledge of the housing.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a ledge, as taught by Wu, in order to provide good support to the circuit board. 

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fyke and Schmitz, and further in view of Chen (US 2020/0204178).  

Regarding claim 13, Chen teaches the second switch (30) comprising a hall sensor that senses a magnetic field of the magnetic element.  
Regarding claim 14, Chen teaches the hall sensor disposed on a printed circuit board (13).  
Regarding claim 15, Chen teaches as the actuator moves away from the first position, the hall sensor senses a change in the magnetic field.  
Regarding claim 16, Chen teaches that the hall sensor senses the change in the magnetic field when the actuator reaches the second position.  
Regarding claim 17, Chen teaches that when the hall sensor senses the change in the magnetic field, the second switch is activated.  
It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the second switch as a hall sensor, as taught by Chen, in order to provide additional desired signals.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fyke and Schmitz, and further in view of Mahoney et al. (US 7,146,701).  
Regarding claim 19, Mahoney teaches the elastic button directly contacting the top surface of the actuator when the actuator is in the first position and the second position.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the elastic button, as taught by Mahoney, in order to provide an improve sealing/protection for the switch.  

Allowable Subject Matter
Claim 20 is allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833